Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I claims 1-13 and species C1 is acknowledged.  The traversal is on the ground(s) that there is no burden to examine all the claims.  This is not found persuasive because claim 15 is clearly nonstatutory and not in condition for examination. Claim 14 is clearly met by example 37 of Sybert 2012/0251750. These claims should be cancelled. Furthermore, the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the only common requirement for both Groups I and II is a polysiloxane-polycarbonate block condensate. This is clearly not novel.
The requirement is still deemed proper and is therefore made FINAL.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,6 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2’s process does not result in claim 1’s material as both “A” and “B” aren’t required by claim 2.
Claim 6’s “a” is undefined.
Claim 12’s mixing order is not understood. How can “A” be mixed with “C” (presumably without the presence of “B”) at the start of the reaction, if the reaction requires “B” to start?

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5,8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer WO 2015/052110 in view of Bostick 3751519.
	Meyer exemplifies (table 2) preparing a polysiloxane-polycarbonate block copolymer by reacting polycarbonate (ie applicant’s “A”) with a siloxane in an extruder. The siloxane is hydroquinone terminated (page 27 line 19-29) which qualifies as  applicant’s “B”. These examples lack a cyclic siloxane having an aromatic substituent (applicant’s formula 9 “C1”).
	However, Meyer (page 22 line 26) suggests demolding agents can be included.

	It would have been obvious to include a small amount of octaphenylcyclotetrasiloxane (ie applicant’s C1) in Meyer’s polysiloxane-polycarbonate block copolymer to improve mold release.

In regards to applicant’s dependent claims:
Hydroquinone terminated polydimethylsiloxane conforms to applicant’s structure (2) and applicant’s structure (1) having p=0 and V=W=O.
	Bostick exemplifies adding the mold release agent at 1pph.
	Meyer (page 9 line 28) suggests that the siloxane be 50% of the polycarbonate-siloxane. Note that 50/50 is the only mathematically valid possibility for applicant’s claim 13.

Claim 1-5,8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer WO 2015/052110 in view of Brown 4390651.
	Meyer exemplifies (table 2) preparing a polysiloxane-polycarbonate block copolymer by reacting polycarbonate (ie applicant’s “A”) with a siloxane in an extruder. The siloxane is hydroquinone terminated (page 27 line 19-29) which qualifies as  applicant’s “B”. These examples lack a siloxane having an aromatic substituent (applicant’s formula 8 “C1”).
	However, Meyer (page 22 line 26) suggests demolding agents can be included.

	It would have been obvious to include a small amount of phenyl containing siloxane in Meyer’s polysiloxane-polycarbonate block copolymer to improve mold release.

In regards to applicant’s dependent claims:
Hydroquinone terminated polydimethylsiloxane conforms to applicant’s structure (2) and applicant’s structure (1) having p=0 and V=W=O.
Brown exemplifies adding the mold release agent at 1pph.
	Brown’s phenyl containing siloxane has diphenyl siloxane units (col 2 line 45).

Claims 1-6,8,9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sybert 2012/0251750 in view of Meyer WO 2015/052110.
Sybert exemplifies (#37) a blend of 40 parts brominated polycarbonate, 50 parts of a polysiloxane-polycarbonate block polymer, 10 parts polycarbonate, 0.8 parts Rimar salt, 0.1 parts octaphenylcyclotetrasiloxane, TiO2 and phosphite. Octaphenylcyclotetrasiloxane is applicant’s preferred C1 formula (9). Sybert does not suggest making the polysiloxane-polycarbonate block polymer by melt reacting polycarbonate with hydroxyaryl polysiloxane.
Such a technique is known as shown by Meyer. Meyer (page 2 line 19-27; page 4 line 30-32) explains this melt reaction technique is superior to conventional methods.


In regards to applicant’s dependent claims:
Sybert’s siloxane units in the polysiloxane-polycarbonate block polymer can have applicant’s preferred structures (paragraph 37,39,40).

Claims 7 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The art of record does not suggest claim 7’s masterbatch or adding “C” prior to forming the polycarbonate-siloxane as in claim 11.

Applicant's arguments filed 1/8/21 have been fully considered but they are not persuasive. 
Applicant criticizes the rejection as being “devoid of reasoning” and mere “conclusory”.
This is incorrect. The rejection identifies where Meyer exemplifies reacting applicant’s “A” with applicant’s “B”. This lacks only applicant’s “use of “C”. The rejection points out where Meyer calls for the use mold release agents, but fails to name any specific mold release agents. What mold release agents would have been obvious to employ? One of ordinary skill would choose mold release agents previously known for 
Applicant argues that the examples show unexpected results which would overcome any prima facie obviousness.
This is not convincing. Each of applicant’s examples have an initial step of mixing “A” with ”C”, followed by reaction with “B”. Claim 1 is not so limited. Applicant’s “with use of “C”” permits “C” to be added at any time – including after the reaction of “A” with “B”. It is this mixing order that the rejections meet. There is nothing of record to show unexpected results for adding “C” post reaction of “A” + “B”. Applicant’s showing is not commensurate in scope with the claims (MPEP 716.02(d)).
The anticipation rejection by Meyer WO 2015/052110 is withdrawn in view of the case citations and page 5 line 28 through page 6 line 1-3 of the specification which states “C” must be added as a separate step.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	2/19/21